Citation Nr: 0315219	
Decision Date: 07/09/03    Archive Date: 07/17/03

DOCKET NO.  00-22- 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Entitlement to service connection for chronic lower back pain 
with limitation of motion due to spinal stenosis, generalized 
osteoporosis, spondylosis, spondyloarthritis, and slight 
spondylolisthesis at L5-S1, with associated disc protrusion, 
to include service connection as secondary to the service-
connected Hodgkin's disease and the treatment therefor.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel




INTRODUCTION


The appellant had active service from December 1965 to 
December 1968 and from March 1972 to May 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 rating decision of the 
, Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied service connection.



REMAND

There has been a significant change in the law during the 
pendency of this appeal. On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), codified at 38 U.S.C.A. § 5100 et. 
seq. (West 2002) became law.  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  There have also been final regulations 
promulgated to implement the new law.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326 (2002).  This change in the law is 
potentially applicable to all claims filed on or after the 
date of enactment of the VCAA, or filed before the date of 
enactment and not yet final as of that date.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

During the initial review of this case, the Board noted that 
the appellant has not been provided the statutorily required 
notice of the provisions of the VCAA and VA's obligations 
thereunder.  Under both the VCAA and the decision of the 
United States Court of Appeals in Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002), this notice is mandatory.  
Further, under Quartuccio this notice MUST provide the 
general provisions of the VCAA, specifically inform the 
appellant what evidence the RO will attempt to obtain on 
behalf of the appellant and what evidence the appellant is 
expected to obtain and provide the RO.  The Board may not 
issue this notice on behalf of the RO.  Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(2003).

Accordingly, the case is REMANDED for the following:

1.  Provide a letter to the appellant 
which specifically addresses the VCAA and 
its requirements of notice and 
assistance.  In addition to the other 
required information, the letter should 
specifically inform the appellant of the 
pertinent evidence already obtained by 
the RO and associated with the claim 
file, and whether the RO intends to 
obtain any additional information.  
Further, the appellant must be 
specifically informed as to what, if any, 
evidence he is to obtain, and what, if 
any, additional evidence the VA will 
obtain on his behalf.  

2.  If the appellant submits additional 
evidence the matter should be 
readjudicated by the RO.  If the benefits 
sought remain denied, a supplemental 
statement of the case should be issued, 
and the veteran should have an 
opportunity to respond thereto.  
Thereafter, the case should be returned 
to the Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


